Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	This application contains claims directed to the following patentably distinct species: Species 1) Fig.1-7; Species 2) Fig.8-14. The species are independent or distinct because each show a different type of wire rack. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 16 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first/second paragraph.

During a telephone conversation with applicant’s attorney Christine Flanagan on 3/24/2021 a provisional election was made without traverse to prosecute species 2) Fig.8-14.  Affirmation of this election must be made by applicant in replying to this Office 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 seems unfinished, what is the second pocket attached to?

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 7, 8, 10, 12, 13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,833,067 B2 (Good).

With respect to claim 8, wherein the plurality of greeting card pockets are arranged in groups of 2, with a first pocket attached to an second pocket (pockets attached via the angled section at B in figure 2, and Fig.4). 
With respect to claim 10, wherein each of the plurality of greeting card pockets comprise an inverted u-shaped base (at 1, Fig.2) which extends upward at each end to form two vertically arranged wires (3, 3) which are perpendicular to the base at one end, and at the other end extend outward in opposing directions to form a backwards c-shaped mouth (at 4, 4).  
With respect to claim 12, wherein the second pocket is attached to the  
With respect to claim 13, wherein at least one attachment plate (44, Fig.2) is located above the plurality of greeting card pockets (Fig.2).  
	With respect to claims 16-19, Good teaches all the claimed limitations as discussed above and shown in Fig.2. 
.
5.	Claims 7, 13, 16, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/032465 (WO ‘465).
With respect to claim 7, WO ‘465 shows a greeting card display (1) (capable of receiving greeting cards thereon) comprising: a vertical wire support or spine that comprises 2 parallel, spaced apart vertical wires (2A, 2B, Fig.1); a plurality of greeting card pockets (3) attached along the vertical wire support or spine; one or more attachment plates (40, 50, Fig.1) attached to the vertical wire support or spine; wherein the attachment plates can accommodate various attachment mechanisms including hanger brackets, tree clips, wood screws, wall anchors, wing nut and lock washer and zip ties.  
With respect to claim 13, wherein at least one attachment plate (40, Fig.1) is located above the plurality of greeting card pockets (3, Fig.1).  
	With respect to claims 16, 17, and 19, WO ‘465 shows all the claimed limitations as discussed above and shown in Fig.1.
With respect to claim 20, WO ‘465 further shows wherein a front portion (at 380, Fig.1) of each of the plurality of greeting card pockets is smaller than a back portion (at 30, Fig.1) of each of the plurality of greeting card pockets.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 7, 8, 10, 11, 12, 13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,743,020 (Rubenstein) in further view of US Patent 9,833,067 B2 (Good).
With respect to claim 7, Rubenstein shows a greeting card display (Fig.1, Fig.3) (capable of receiving greeting cards thereon) comprising: a vertical wire support or spine that comprises 2 parallel, spaced apart vertical wires (20, 20, Fig.1, at 58 Fig.3); a plurality of greeting card pockets (two trays, 10, Fig.1) attached along the vertical wire support or spine. Rubenstein doesn’t show attachment plates.
Good shows one or more attachment plates (44, 45, Fig.2) attached to the vertical wire support or spine; wherein the attachment plates can accommodate various attachment mechanisms including hanger brackets, tree clips, wood screws, wall anchors, wing nut and lock washer and zip ties.  It would have been obvious to one having ordinary skill in the art to include attachment plates to the display of Rubenstein, to connect the vertical wires to one another, as shown by Good, in order to securely hang the display on the wall or other surfaces.
With respect to claim 8, the combination shows (Rubenstein) wherein the plurality of greeting card pockets are arranged in groups of 2, with a first pocket attached to an second pocket (Fig.1, Fig.3). 
With respect to claim 10, the combination shows (Rubenstein) wherein each of the plurality of greeting card pockets comprise an inverted u-shaped base (at the front in 
With respect to claim 11, the combination doesn’t show the base of the second pocket is longer than the base of the first pocket. However it would have been obvious to one having ordinary skill in the art to make the base of the second pocket longer than the base of the first pocket in order to accommodate longer items thereon. Furthermore such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further it has been held that where only the difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device would not be patentably distinct form the prior art device.
With respect to claim 12, the combination shows (Rubenstein) wherein the second pocket is attached to the 
With respect to claim 13, the combination shows (Good) wherein at least one attachment plate (44, Fig.2) is located above the plurality of greeting card pockets (Fig.2).  
With respect to claims 16-19, the combination teaches all the claimed limitations as discussed above.
	With respect to claim 20, the combination shows (Rubenstein) wherein a front portion (front upside down U-shaped bent portion, Fig.3) of each of the plurality of .
8.	Claims 7, 8, 13, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,944,679 (Rubenstein ‘679) in further view of US Patent 9,833,067 B2 (Good).
With respect to claim 7, Rubenstein ‘679 shows a greeting card display (Fig.1, Fig.3) (capable of receiving greeting cards thereon) comprising: a vertical wire support or spine that comprises 2 parallel, spaced apart vertical wires (12, 14, Fig.3); a plurality of greeting card pockets (pocket formed between 12, 14, and 18, triangle opening in the back at 52, Fig.2; and second pocket formed by tray 16) attached along the vertical wire support or spine. Rubenstein ‘679 doesn’t show attachment plates.
Good shows one or more attachment plates (44, 45, Fig.2) attached to the vertical wire support or spine; wherein the attachment plates can accommodate various attachment mechanisms including hanger brackets, tree clips, wood screws, wall anchors, wing nut and lock washer and zip ties.  It would have been obvious to one having ordinary skill in the art to include attachment plates to connect the vertical wires to one another, as shown by Good, in order to securely hang the display on the wall or other surfaces.
With respect to claim 8, the combination shows (Rubenstein ‘679) wherein the plurality of greeting card pockets are arranged in groups of 2, with a first pocket attached to an second pocket (Fig.2, Fig.3). 

With respect to claim 14, the combination shows (Rubenstein ‘679) wherein the base of both the first and second greeting card pockets are positioned in a forward sloped arrangement, with the second greeting card pocket forming a steeper slope  than the first greeting card pocket (angle at 42 in fig.2 less than 90 degrees to the vertical),  is steeper than angle at 30 (angle greater than 90 to the sloped wall at 52, Fig.2)  
With respect to claims 16-19, the combination teaches all the claimed limitations as discussed above.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIWOT E TEFERA/Examiner, Art Unit 3637